NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: SIDNEY T. SCARLETT,                      No. 17-15799
______________________________
                                                D.C. No. 5:16-cv-05371-LHK
SIDNEY T. SCARLETT,

                Appellant,                      MEMORANDUM*

 v.

DEVIN DERHAM-BURK, Chapter 13
trustee,

                Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Sidney T. Scarlett appeals pro se from the district court’s order dismissing

his bankruptcy appeal for failure to prosecute. We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion. Ahanchian v. Xenon

Pictures, Inc., 624 F.3d 1253, 1258 (9th Cir. 2010) (denial of extension of time);

Moneymaker v. CoBEN (In re Eisen), 31 F.3d 1447, 1451 (9th Cir. 1994)

(dismissal for failure to prosecute). We affirm.

      The district court did not abuse its discretion by denying Scarlett a further

extension of time and dismissing Scarlett’s bankruptcy appeal for failure to

prosecute after it granted him two extensions of time to file the opening brief and

warned that failure to file an opening brief by the extended due date would result in

dismissal of his appeal. See In re Eisen, 31 F.3d at 1451-56 (discussing factors for

district court to weigh in determining whether to dismiss for failure to prosecute;

noting that dismissal should not be disturbed unless there is a definite and firm

conviction that the court below committed a clear error of judgment in the

conclusion it reached upon a weighing of the relevant factors (citations and internal

quotation marks omitted)).

      The district court did not abuse its discretion by denying Scarlett’s motion

for reconsideration because Scarlett failed to establish any basis for relief. See Sch.

Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (setting forth standard of review and grounds for reconsideration).

      AFFIRMED.




                                          2                                    17-15799